SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of December, 2014 Commission File Number 1-15106 PETRÓLEO BRASILEIRO S.A. - PETROBRAS (Exact name of registrant as specified in its charter) Brazilian Petroleum Corporation - PETROBRAS (Translation of Registrant's name into English) Avenida República do Chile, 65 20031-912 - Rio de Janeiro, RJ Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes NoX Petrobras announces first discovery at Colombian Caribbean deep waters Rio de Janeiro, December 2 nd , 2 – Petróleo Brasileiro S.A. – Petrobras announces the d iscovery of natural ga s accumulation at Orca – 1 exploratory well, in Tayrona Block, at Col ombian Caribbean deep waters, 40 km off the coast of La Guajira. Petrobras is the operator and holds 40% interest, in partnership with Ecopetrol (30%) and Repsol (30%). The well drilling ended in S eptemb er, reaching 4.240 meters and 674 meters of water d epth . The natural gas accumulation wa s confirmed at 3.600 meters and represents the first discovery in the history of exploratory research at Colombian Caribbean deep waters. Petrobras will carry on the schedule d operations, in order to evaluate such d isco very. The performance at the Colombian Caribbean Petrobras, in partnership with Ecopetrol, was the pioneer at the Tayrona block when , in 2004, the first agreement granted by the Colombia´s National Hydrocarbons Agency – ANH - for deep waters exploratio n at Colombian Caribbean was celebrated . SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:December 2, 2014 PETRÓLEO BRASILEIRO S.APETROBRAS By: /
